           Case 3:19-mj-02055-MSB Document 1 Filed 05/16/19 PageID.1 Page 1 of 17
AO 106 (Rev. 04/10) Application for a Search Warrant



                                         UNITED STATES DISTRICT COURr                                               FILED
                                                                          for the
                                                             Southern District of California                         MAY 1 6 2019          I
                                                                                                            _CLE~lK us UISTHICT coum
               In the Matter of the Search of                               )                            sou rHEhN UIS'r HIC r Of' CALIFORNIA
          (Briefly describe the property to be searched                     )                           BY                                DEPUTY
           or identifY the person by name and address)                      )        Case No.
T-Mobile, headquartered at 4 Sylvan Way, Parsippany,                        )
                                                                            )
   New Jersey 07504, regarding phone numbers:
                   442-237-0578                                             )                          19MJ205r:
                                                APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifY the person or describe the
prf}]Jerty_ tfJ bi: searched qnd Rive its locqtjon):
  ::>ee anacnment A, mcorporatea oy reference

located in the       ~------~
                                                       District of           New Jersey
                                                                     ~----------~
                                                                                                 , there is now concealed (identifY the
person or describe the property to be seized):
  See attachment B, incorporated by reference


           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                ~evidence of a crime;
                  0 contraband, fruits of crime, or other items illegally possessed;
                  0 property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
            Code Section                                                             Offense Description
        21 U.S.C. Sections 952 & 960                    Importation of Narcotics


          The application is based on these facts:
         See attached affidavit, incorporated by reference


            0 Continued on the attached sheet.
            0 Delayed notice of _ _ days (give exact ending date if more than 30 days.._:_..,::::_____ _ _ ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attache  et.




                                                                                                Printed name and title

Sworn to before me and signed in my presence.


n.,.,       dl<b<f
City and state:                                                                           Magistrate Judge
                     ~-------------

                                                                                                Printed name and title
      Case 3:19-mj-02055-MSB Document 1 Filed 05/16/19 PageID.2 Page 2 of 17




 l AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
 2       I, Special Agent Matthew Roman, having been duly sworn do hereby state that the
 3
   following is true to my knowledge and belief.
 4
      A.    Introduction
 5
            1.    This affidavit supports an application for a warrant for information associated
 6
      with T-Mobile telephone number 442-237-0578 (the "Target Data"), including subscriber
 7
      information, telephone toll data, and cell tower information for the period of November 4,
 8
      2018 up to and including November 13, 2018. As set forth below, probable cause exists to
 9
      believe that the Target Data contains evidence of Importation of Narcotics, in violation of
10
      21 U.S.C. §§ 952 and 960. The Target Data is currently in the possession of T-Mobile,
11
      headquartered at 4 Sylvan Way, Parsippany, New Jersey 07504. This affidavit is made in
12
      support of an application for a search warrant under 18 U.S.C. § 2703(c)(l)(A) to require
13
      T-Mobile to disclose to the government the information further described in Section I of
14
      Attachment B.
15
      B.    Training and Experience
16
            2.    I am a Special Agent and currently employed with the United States
17
      Department of Homeland Security ("DHS"), Immigration and Customs Enforcement
18
      ("ICE"), Homeland Security Investigations ("HSI"), formerly the U.S. Customs Service.
19
     . I have held my current position with HSI since September 2015. I am a graduate of the
20
      Criminal Investigator Training Program and the HSI Special Agent Training Program at
21
      the Federal Law Enforcement Training Center ("FLETC"). During the course of my
22
      training at FLETC, I learned the fundamentals of how to conduct criminal investigations
23
      including, but not limited to, gathering evidence, preserving a crime scene, and using
24
      electronic evidence-all in relation to violations of the United States Code. From March
25
      2016 to present, my duties have included the investigation of narcotics-related violations
26
      of Title 21 of the United States Code and the California Health and Safety Code. I have
27
      participated in and conducted investigations of violations of various State and Federal
28
      criminal laws, including distribution of controlled substances, use of communication
     Case 3:19-mj-02055-MSB Document 1 Filed 05/16/19 PageID.3 Page 3 of 17




 1 facilities to commit narcotic offenses, importation of controlled substances, conspiracy to
 2 import, and money laundering, all in violation of Titles 18 and 21 of the United States Code
 3 and various California criminal provisions. These investigations have resulted in arrests of
 4 individuals who have imported, smuggled, received and distributed controlled substances,
 5 including methamphetamine, cocaine, MDMA, marijuana, fentanyl, and heroin. Also,
 6 these investigations resulted in seizures of illegal drugs, and proceeds from the distribution
 7 of those illegal drugs. Through these investigations and training, I am familiar with the
 8 operations of international Drug Trafficking Organizations ("DTO") in various parts of the
 9 world, including Mexico. Additionally, from February 2001 until March 2002 and from
10 March 2002 until September 2015, I was assigned first as a Deputy U.S. Marshal, and then
11   as a Federal Air Marshal. My previous law enforcement duties have also included
12 investigations of violations of Title 18 of the United States Code and Aviation Security.
13         3.    Based on my experience, I am familiar with the methods used in narcotics-
14 trafficking operations and the trafficking patterns employed by narcotics organizations. I
15 have also spoken with agents, as well as other law enforcement officers, about their
16 experiences and the results of their investigations and interviews. I have become
17 knowledgeable concerning the methods and modes of narcotics operations and the
18 language and patterns of narcotics abuse and trafficking. I have become familiar with the
19 methods of operation typically used by narcotics traffickers. In preparing this affidavit, I
20 am not only relying upon my knowledge, I have also conferred with other agents and law
21   enforcement personnel, who have significant experience in the area of drug trafficking and
22 importation.
23
         4.     Based on the experience and training I have explained above, I know that
24
   narcotics traffickers use one or more telephones to negotiate times, places, and schemes
25
   for importing, possessing, concealing, manufacturing and distributing controlled
26
   substances and for arranging the disposition of proceeds from the sale of controlled
27
   substances. For instance, conspiracies involved in the smuggling and trafficking of
28
                                                  2
     Case 3:19-mj-02055-MSB Document 1 Filed 05/16/19 PageID.4 Page 4 of 17




 1 narcotics generate many types of evidence including, but not limited to, cellular phone-
 2 related evidence, including telephone call and toll data, as well as data from the cellular
 3 towers communicating with the cellular phone, that indicate the location of the phone.For
 4 example, load drivers smuggling controlled substances across the border are often in
 5 telephone contact with co-conspirators immediately before and after the crossing of the
 6 load vehicle, at which time they receive instructions on how to cross and where and when
 7 to deliver the controlled substance. Specifically, drug traffickers and their accomplices
 8 and/or co-conspirators use cellular telephones in the following ways:
 9         a.     to have instant access to telephone calls, text, web, and voice messages;

                  to actively monitor the progress of their illegal cargo while the conveyance is



                  to more easily arrange and/or determine what time their illegal cargo will
     arrive at predetermined locations;
14
15         d.     to direct persons to synchronize an exact drop off and/or pick up time of their
16 illegal cargo;
17         e.     to notify or warn their accomplices of law enforcement activity to include the
18 presence and posture of marked and unmarked units, as well as the operational status of
19 checkpoints and border crossings; and
20
           f.     to communicate with persons who transport their narcotics and/or drug
21
     proceeds.
22
           5.     The following is based on my own investigation, oral and written reports by
23
     other law enforcement officers, interviews, subpoenaed and public records, database
24
     checks, and other investigations. Since this affidavit is for the limited purpose of obtaining
25
     a search warrant, I have not included every fact I know about this investigation.
26
     Conversations and discussions below are set forth in substance unless noted.
27
28
                                                   3
     Case 3:19-mj-02055-MSB Document 1 Filed 05/16/19 PageID.5 Page 5 of 17




 1 C.     Facts in Support of Probable Cause
 2 Garza's Arrest on January 3, 2019 in the PT Cruiser
 3         6.    On January 3, 2019, at approximately 11:27 am GARZA (DOB 03/27/1954),
 4 a citizen of Mexico, applied for permission to enter into the United States from Mexico
 5 through the Otay Mesa, California, Port of Entry (OTM POE) through pre-primary lane
 6 #4. GARZA was the driver and sole occupant of a 2007 Chrysler PT Cruiser bearing
 7 California license plates CA/8GJM177 (the Cruiser).
 8         7.    At around that same time, Customs and Border Protection (CBP) Officer D.
 9 Murray was performing roving canine duties at the OTM POE vehicle pre-primary lanes
1O when his assigned narcotics and detection dog alerted to a trained odor at the rocker panel
11 area at the rear passenger side door of the Cruiser. Officer Murray radioed for assistance.
12         8.    CBP Officer A. Moir responded to Officer Murray's call for assistance on lane
13 #4. Officer Moir approached the Cruiser and spoke to the driver and sole occupant of the
14 car, GARZA. Officer Moir asked GARZA if she spoke English and GARZA answered no.
15 GARZA stated the Cruiser belonged to her; she had owned the Cruiser for approximately
16 six weeks; and she was going home to Chula Vista. GARZA stated that she was visiting
17 her mom in Tijuana, Mexico. GARZA provided two negative declaration statements,
18 except for approximately $3,300 and personal effects.
19         9.    Through a translator, Officer Moir then asked GARZA if anyone was forcing
20 her to drive her car across the border against her will. GARZA stated no. Officer Moir
21   asked GARZA if she was responsible for everything in the car, and she responded yes.
22 Officer Moir asked GARZA if she had any repair work or mechanical work done to the
23 vehicle. She answered no. GARZA reiterated that she only had the car for approximately
24 six weeks.
25         10.   In secondary inspection, CBP Officer F. Ramos screened the Cruiser through
26 the Z Portal and observed anomalies in its rear doors.
27         11.    CBP Officer M. Norman searched the Cruiser and extracted the following:
28         • five packages from the vehicle's driver's side rear quarter-panel,
                                                 4
     Case 3:19-mj-02055-MSB Document 1 Filed 05/16/19 PageID.6 Page 6 of 17




 1          • seven packages from the passenger's side rear quarter-panel,
 2          • five packages from the driver's side rear door (underneath crumpled newspaper),
 3          • 23 packages from the passenger's side rear door,
 4          • nine packages from the driver's side dash,
 5          • 13 packages from the firewall,
 6          • nine packages from the air filter box within the engine compartment, and
 7          • two additional packages from the passenger's side rear door, which were longer
 8               and flatter in shape than the others.
 9 In total, Officer Norman removed 69 packages from the Cruiser. Each of the packages was
10 labeled with one of the following words: "FX", "VERDE", "COMPA", "PEPA13", or
11 "WOODY". Sixty-seven of the packages were similar in size and shape (small, round, and
12 lumpy). A sample removed from these packages was a crystal-like substance and field-
13 tested positive for methamphetamine. A sample was removed from the two other longer
14 and flatter packages. It was brown and powdery and field-tested positive heroin. The total
15 weight of the 67 packages ofmethamphetamine was 32.58kgs (71.82lbs). The total weight
16 of the two packages of heroin was 2.62kgs (5.77lbs).
17         12.      When Officer Norman was pulling out packages from the Cruiser, he also
18 removed a crumpled up portion of the "La Frontera" newspaper from within the Cruiser's
19 driver's side rear door. It was resting on top of concealed packages. Officer Norman also
20 removed a "La Frontera" newspaper from between the driver's seat and console. The date
21 of the "La Frontera" newspaper was January 3, 2019, the day of the seizure.
22         13.      The next day, January 4, 2019, CBP Officer 0. Perez found additional
23 methamphetamine in the Cruiser. Officer Perez was working the OTM POE vehicle
24 secondary lot with his assigned human and narcotics detection canine, screening seized
25 vehicles in the lot. Officer Perez's dog alerted to the driver's side quarter panel of the
26 Cruiser. Officer Perez conducted a cursory inspection of the quarter panel and discovered
27 a package in the panel, so he referred the Cruiser for additional inspection.
28
                                                     5
     Case 3:19-mj-02055-MSB Document 1 Filed 05/16/19 PageID.7 Page 7 of 17




 1         14.   CBP Officer J. Lee was assigned to inspect the Cruiser. During this inspection,
 2 Officer Lee discovered two additional packages within the vehicle, one package in the
 3 passenger's side rear quarter panel and one package in the driver's side rear quarter panel.
 4 Officer Lee obtained a sample from the packages, which tested positive for
 5 methamphetamine. The total weight of the two additional packages was 0.94kgs (2.07lbs).
 6 The updated total number of packages seized from the Cruiser, which tested positive for
 7 methamphetamine, was 69, with a total weight of 33.52kgs (73.89lbs).
 8         15.   Papers and effects removed from the Cruiser included a receipt from
 9 "SpeeDee" in the name Maria GARZA for an oil change on the Cruiser. The receipt
10 indicated license plate number CA/8GHM177, and was dated December 8, 2018. The
11 receipt also shows a telephone number 619-530-5894. Additional documentation from
12 "SpeeDee" dated December 6, 2018 reflects a history of service on the Cruiser, in the name
13 of Maria GARZA. Officers also found a receipt for two new tires on December 27, 2018
14 from "Llantera Voy Y Voy." And the Cruiser also contained a receipt for a Smog Check
15 on November 15, 2018 on the Cruiser.
16        16.    Papers and effects removed from the Cruiser also included a "Resumen de
17 cuenta" (Account Summary) receipt indicating a telephone number 619-530-5894.
18        17.    On January 3, 2019, I obtained a blue cell phone from inside a pocket of
19 GARZA's purse, which was being held as her personal property in the CBP security office
20 at the OTM POE. GARZA did not provide me with the cell phone number during the
21 biographical portion of the interview. The IMEI obtained from the seized cell phone is
22 867323041644624; the Device is a Huawei Y6 2018; and the Model is ATU-LX3.
23 Pursuant to a search warrant, forensic agents attempted to review the Huawei phone.
24 Examiners were unable to image the phone, or obtain the phone number.
25
26
27
28
                                                 6
     Case 3:19-mj-02055-MSB Document 1 Filed 05/16/19 PageID.8 Page 8 of 17



     Garza's Crossings in the Mercedes
 1
           18.    During the investigation of the seizure on January 3, 2019, I learned of an
 2
     additional series of events linking GARZA to a white Mercedes-Benz E320 bearing license
 3
     plate CA/7ZVS021 (the Mercedes).
 4
           19.    On January 3, 2019, I spoke with an individual who identified herself as
 5
     GARZA's daughter. She told me that GARZA purchased a red PT Cruiser in
 6
     approximately November 2018. She added that GARZA previously had a Mercedes that
 7
     was stolen in front of a "Ross" in Chula Vista, CA.
 8
           20.    California Department of Motor Vehicle records reflect the following for
 9
     three cars linked to GARZA:
10
        • The registered owner of the Cruiser is Maria L. GARZA of 2498 Roll Dr. PMB 26,
11
           San Diego, CA 92154; and
12
        • The registered owner of the Mercedes is Duarte Gustavo of 259 Date St., Chula
13
           Vista, CA 91911.
14
        • The registered owner of a 1999 Acura sedan bearing license plate CA/6YKD299 is
15
           Maria L. GARZA of 259 Date Street, Chula Vista, CA 91911.
16
           21.    TECS records reflect that GARZA crossed into the United States 13 times in
17
     the Mercedes through the OTM POE between October 8, 2018 and November 8, 2018.
18
     Computer generated records checks indicate that GARZA was the sole adult occupant of
19
     the Mercedes during those inbound crossings. TECS reflect that GARZA last crossed the
20
     Mercedes into the United States through the OTM POE on November 8, 2018.
21
           22.     I reviewed a Los Angeles Interagency Metropolitan Police Apprehension
22
     Crime Task Force Report (#18-01-109) (LAPD Report) dated November 9, 2018. The
23
     report details that on November 8, 2018, the Mercedes, driven by a lone Hispanic female,
24
     entered a parking lot and parked the car near Pacific Coast Highway and Caspain Ave, in
25
     the Long Beach area. Moments after the car parked, a Hispanic male approached the
26
     Mercedes and met up with the female driver. The female then exited the car and the male
27
     entered the driver's seat.
28
                                                 7
     Case 3:19-mj-02055-MSB Document 1 Filed 05/16/19 PageID.9 Page 9 of 17




 1         23.   After reviewing a six-pack of photos I provided to a Los Angeles Police
 2 detective on the scene, Det. Marc Tarzia of the LA Impact Task Force identified GARZA
 3 as the Hispanic female he had seen driving the Mercedes on November 8, 2019.
 4         24.   According to the LAPD Report, LAPD followed the Mercedes to 327 W.
 5 Sandison St., Wilmington, CA 90744, where they saw the male driver open the trunk of
 6 the Mercedes, retrieve a ratchet, and begin to disassemble various areas of the trunk.
 7 Detectives also watched the driver enter both the driver and passenger rear compartments
 8 of the Mercedes and disassemble the door panels. The driver and another occupant of the
 9 house proceeded to work on the vehicle for approximately an hour. A third individual
1O arrived at the residence and began looking in the trunk and compartment areas of the
11 Mercedes. The third individual moved a trash can from the street and placed it near the
12 passenger compartment area of the Mercedes, to conceal the car from the street. The driver
13 continued to work inside the Mercedes. After a short period, the driver removed a gray
14 suitcase from the rear passenger compartment of the Mercedes and placed it in the trunk.
15 The individuals moved the suitcase, as well as what appeared to be a heavy plastic bag,
16 into the house. At that point, LAPD froze the scene and sought a search warrant. During a
17 search of the address and the Mercedes, officers recovered approximately 63 lbs. of
18 methamphetamine and approximately one lb. of heroin, along with ammunition, and five
19 firearms. The narcotics were discovered inside the gray suitcase, as well as a red Target
20 plastic container and a clear plastic bag, located in a bedroom inside the house. The report
21 reflects that the three individuals were arrested and charged with violations of California
22 H&S 11351, 11352(a), 11378, 11379, 11370.1, and 30305(a)(l).
23         25.   On November 14, 2018, a police report was filed in Chula Vista concerning
24 the Mercedes. The Chula Vista Police Incident report# 1816290 details the Mercedes stolen
25 on 11112/2018 at 12:45 p.m., with an incident location 628 Palomar St., Chula Vista, CA
26 91911. A Ross store is located at 628 Palomar St., Chula Vista, CA 91911. GARZA and
27 the registered owner, Duarte Gustavo, are listed in the report. The Chula Vista Police
28 Report provides a telephone number 442-237-0578 as the contact number for Maria
                                                 8
     Case 3:19-mj-02055-MSB Document 1 Filed 05/16/19 PageID.10 Page 10 of 17




 1 GARZA (DOB: 3/27/1954). The notes section of the Incident report indicates that the
 2 Mercedes was stolen locally and recovered by other jurisdictions.
 3         26.   Pursuant to an administrative subpoena, T Mobile provided records and toll
 4 information for the phone number 442-237-0578. The subscriber name on the account is
 5 Maria Garsa, with an associated address of9270 Amy Street, Unit 43, Spring Valley, CA
 6 91977. The account activation date is October 1, 2018 and the account termination date
 7 was December 13, 2018.
 8         27.   Pursuant to an administrative subpoena, T Mobile provided records and toll
 9 information for the phone number 619-530-5894. The subscriber name on the account is
10 Maria Garsa, with an associate address of "9270 Amy St. Wint 27, Spring Valley, CA
11 91977." The account activation date is December 1, 2018 and the account termination date
12 was January 23, 2019.
13         28.   Records received from the Metropolitan Correctional Center for inmate Maria
14 GARZA indicate an address of 9270 Amys St. #43, Spring Valley, CA 91977, with an
15 associated name of "Martinez, PatriciaYbarr." During the biographical portion of her post-
16 arrest interview, GARZA listed Patricia Ibarra as one of her children.
17         29.   On January 10, 2019, Joe Luquin Garza-Spencer and Patricia Ybarra Martinez
18 signed as sureties for a $10,000 personal appearance bond posted on behalf of GARZA.
19 The "Surety Addendum to Appearance Bond" for Patricia Ybarra Martinez states that she
20 is GARZA's daughter, and that she lives at 9270 Amys St., Unit 43, Spring Valley, CA
21   91977. The "Bail Information Sheet" for Maria De La Paz Luquini De GARZA states a
22 home address for GARZA of9270 Amys St. Unit 43, Spring Valley CA 91977.
23         30.   As part of this investigation, I have received bank account records for a JP
24 Morgan Chase bank account ending in 8311 associated with Maria L. Garza, SSN        *** **
25    1273, and an address of 298 Roll Dr. PMB 1130, San Diego, CA 92154. The materials
26 include a signature card listing one individual, Maria L. Garza. Account statements reflect
27 a purchase at a Ross store located at 3055 California Ave., Signal Hill, CA 90755 on
28
                                                9
     Case 3:19-mj-02055-MSB Document 1 Filed 05/16/19 PageID.11 Page 11 of 17




 1 November 8, 2018. The distance between the intersection of Caspian Ave. and Pacific
 2 Coast Hwy. in Long Beach and the Signal Hill Ross store is approximately four miles.
 3         31.   There are significant similarities between LAPD's seizure on November 8,
 4 2018, and the seizure on January 3, 2019. The two events involve narcotics seized from
 5 vehicles crossed by GARZA. Both crossings fall on a Thursday morning. GARZA entered
 6 the United States both times at the OTM POE. The November 8, 2018 seizure resulted in
 7 approximately 63 packages of methamphetamines and one package of suspected heroin.
 8 The January 3, 2019 seizure resulted in approximately 69 packages ofmethamphetamines
 9 and two packages of heroin. Further, it appears that the narcotics were located in similar
1O areas of the vehicles.
          32. Based upon my experience and training, a search of the account associated
11
   with the mobile telephone number 442-237-0578 may yield evidence:
12
13         a.    tending to indicate efforts to import federally controlled substances from
14         Mexico into the United States;
15         b.    tending to identify the location and usage of cellular phones used to facilitate
16         the importation of federally controlled substances from Mexico into the United
17         States;
18         c.    tending to identify travel to or presence at locations involved in the
19         importation federally controlled substances from Mexico into the United States, such
20         as stash houses, load houses, or delivery points;
21         d.    tending to identify the user of, or persons with control over or access to, the
22         subject cellular/mobile telephones; and
23         e.    tending to place in context, identify the creator or recipient of, or establish the
24         time of creation or receipt of communications, records, or data involved in the
25         activities described above.
26
27
28
                                                  10
     Case 3:19-mj-02055-MSB Document 1 Filed 05/16/19 PageID.12 Page 12 of 17




 1         33.    Based on the facts above, there is reason to believe that GARZA used the T-
 2 Mobile telephone number 442-237-0578 in connection with the aforementioned narcotics
 3 trafficking.
 4         34.    In my training and experience, I have learned that T-Mobile is a company that
 5 provides cellular telephone access to the general public. I also know that providers of
 6 cellular telephone service have technical capabilities that allow them to collect and
 7 generate information about the locations of the cellular telephones to which they provide
 8 service, including cell tower data, also known as "tower/face information" or "cell
 9 tower/sector records." Cell tower data identifies the cell towers (i.e., antenna towers
1O covering specific geographic areas) that received a radio signal from the cellular telephone
11 and, in some cases, the "sector" (i.e., faces of the towers) to which the telephone connected.
12 These towers are often a half-mile or more apart, even in urban areas, and can be 10 or
13 more miles apart in rural areas. Furthermore, the tower closest to a wireless device does
14 not necessarily serve every call made to or from that device. Accordingly, cell-site data
15 provides an approximate location of the cellular telephone but is typically less precise than
16 other types of location information, such as E-911 Phase II data or Global Positioning
17 Device ("GPS ") data.
18         35.    Based on my training and experience, I know that T-Mobile can collect cell
19 tower data about the telephone number 442-237-0578. I also know that wireless providers
20 such as T-Mobile typically collect and retain cell tower data pertaining to cellular phones
21 to which they provide service in their normal course of business in order to use this
22 information for various business-related purposes.
23         36.    Based on my training and experience, I know that wireless providers such as
24 T-Mobile typically collect and retain information about their subscribers in their normal
25 course of business. This information can include basic personal information about the
26 subscriber, such as name and address, and the method(s) of payment (such as credit card
27 account number) provided by the subscriber to pay for wireless telephone service. I also
28 know that wireless providers such as T-Mobile typically collect and retain information
                                                 11
     Case 3:19-mj-02055-MSB Document 1 Filed 05/16/19 PageID.13 Page 13 of 17




 1 about their subscribers' use of the wireless service, such as records about calls or other
 2 communications sent or received by a particular phone and other transactional records, in
 3 their normal course of business. In my training and experience, this information may
 4 constitute evidence of the crimes under investigation because the information can be used
 5 to identify the user or users of telephone number 442-237-0578, and may assist in the
 6 identification of co-conspirators and/or victims.
 7 D.      Conclusion
 8         3 7.   Based on the foregoing, I request that the Court issue the proposed search
 9 warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.
10         38.    Based upon my training and experience, consultation with other law
11 enforcement officers experienced in narcotics investigations, and all the facts and opinions
12 set forth in this Affidavit, there is probable cause to believe that the Target Data to be
13 seized, as set forth above and in Attachment B (incorporated herein), will be found in the
14 location described in Attachment A (incorporated herein), and will contain evidence of
15 Importation of Narcotics, in violation of 21 U.S.C. §§ 952 and 960. Therefore, I
16 respectfully request that the Court issue a warrant authorizing me, or another federal law
17 enforcement agent, to order T-Mobile to search its corporate records for the Target Data
18 and to order T-Mobile to deliver the Target Data listed in Attachmen
19
20
21
                                                        Matthew Roman, S2ecial Agent
22                                                      Homeland Secunty Investigations
23
   Subscri!'tt~ and sworn to before me
24          i;:,
   this 11~ I- day of May, 2019.
25     /_JL_

26                                                                          , I
27
                                                        Hon. Michael S. Berg]
28                                                      United States Magistrate Judge
                                                12
 Case 3:19-mj-02055-MSB Document 1 Filed 05/16/19 PageID.14 Page 14 of 17




                              ATTACHMENT A

     This warrant applies to records and information associated with the cellular

telephone assigned telephone number 442-237-0578, ("the Account"), that are

stored at premises controlled by T-Mobile ("the Provider"), headquartered at 4

Sylvan Way, Parsippany, New Jersey 07504.
 Case 3:19-mj-02055-MSB Document 1 Filed 05/16/19 PageID.15 Page 15 of 17




                                    ATTACHMENT B


   I.       Service of Warrant
         The officer executing the warrant shall permit T-Mobile, as custodian of the
computer files described in Section II below, to locate the files and copy them onto
removable electronic storage media and deliver the same to the officer.


   II.      Items to be provided by the ISP
         All subscriber and/or user information, all electronic mail, images, text
messages, histories, phone and VoIP logs, contacts or friend lists, profiles, method
of payment, detailed billing records, access logs, backup data, transactional data, and
any other files or records associated with the following account and screen name:
            442-237-0578.
   III.     Information to be Disclosed by the Provider
          The search of the data supplied by the ISP pursuant to this warrant will be
conducted by the Federal Bureau of Investigation as provided in the "Procedures For
Electronically Stored Information" of the affidavit submitted in support of this
search warrant and will be limited to the period of November 4, 2018 up to and
including November 13, 2018 and to the seizure of:
            a. The following information about the customers or subscribers of the
               Account:
                   L    Names (including subscriber names, user names, and screen
                        names);
                  11.   Addresses (including mailing addresses, residential addresses,
                        business addresses, and e-mail addresses);
                 111.   Local and long distance telephone connection records;
Case 3:19-mj-02055-MSB Document 1 Filed 05/16/19 PageID.16 Page 16 of 17




            1v. Records of session times and durations, and the temporarily
                  assigned network addresses (such as Internet Protocol ("IP")
                  addresses) associated with those sessions;
            v. Length of service (including start date) and types of service
                  utilized;
            vi. Telephone or instrument numbers (including MAC addresses,
                  Electronic Serial Numbers ("ESN"), Mobile Electronic Identity
                  Numbers ("MEIN"), Mobile Equipment Identifier ("MEID");
                  Mobile Identification Number ("MIN"), Subscriber Identity
                  Modules ("SIM"), Mobile Subscriber Integrated Services Digital
                  Network Number ("MSISDN"); International Mobile Subscriber
                  Identity Identifiers ("IMSI"), or International Mobile Equipment
                  Identities ("IMEI");
           vii. Other subscriber numbers or identities (including the registration
                  Internet Protocol ("IP") address); and
           vni. Means and source of payment for such service (including any
                  credit card or bank account number) and billing records.
       b. All records and other information (not including the contents of
          communications) relating to wire and electronic communications sent
          or received by the Account, including:
             i. the date and time of the communication, the method of the
                  communication, and the source and destination of the
                  communication (such as the source and destination telephone
                  numbers (call detail records), email addresses, and IP addresses);


            11.   Cell site locations and sectors for all outgoing and incoming
                  voice, SMS, MMS, and Data transactions;
 Case 3:19-mj-02055-MSB Document 1 Filed 05/16/19 PageID.17 Page 17 of 17




             111.   All available Timing Advance Reports, currently known as
                    True Call, to include cell site, sector, and distance from tower,
                    IP session and Data;
              1v. All available Mobile Data Session and IPv6 reports; and,
              v. All available voicemails.
which are evidence of violations of21 U.S.C. § § 952 and 960 Maria LUQUIN De
Garza, during the period ofNovember 4, 2018 up to and including November 13,
2018.
